Case 3:18-cv-16415-MAS Document 37 Filed 09/15/20 Page 1 of 3 PagelD: 1513

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

KWAKU APPAU,

intif, ee
Plainti Civil Action No, 18-16415 (MAS)

v. MEMORANDUM ORDER

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

This matter comes before the Court upon Plaintiff s request for an extension of time to file
an appeal of the denial of his disability insurance benefits and social security income application.
(Pl..s Req. for Extension, ECF No. 32.) On February 29, 2020. the Court affirmed the
Administrative Law Judge’s decision denying Plaintiff's application, (Feb. 29, 2020 Order,
ECF No. 30), and, on April 29, 2020, the Court received Plaintiff's instant request for an extension
of time to file an appeal. (Pl..s Req. for Extension *1). Plaintiff states that due to the current
COVID-19 pandemic, he was unable to file an appeal by the requisite due date. (/d.)

Generally, in a civil case, the notice of appeal required by Federal Rule of Appellate
Procedure 3!' must be filed with the district clerk within thirty days after entry of the judgment or
order appealed from. Fed. R. App. P. 4(a)(1)(A). A party. however, may request to extend the time
to file a notice of appeal if: “(i) a party so moves no later than [thirty] days after the time prescribed
by this Rule 4(a) expires; and (ii) regardless of whether its motion is filed before or during the

[thirty] days after the time prescribed by this Rule 4(a) expires, th[e] party shows excusable neglect

 

' Unless otherwise noted. all references to a “Rule” or “Rules” hereinafter refer to the Federal
Rules of Appellate Procedure.
Case 3:18-cv-16415-MAS Document 37 Filed 09/15/20 Page 2 of 3 PagelD: 1514

or good cause.” Allen v. Vaughn, 298 F. App’x 130. 133 (3d Cir. 2008) (citing Fed. R. App.
P. 4(a)(5)(A)). Significantly, “[nJo extension under this Rule 4(a)(5) may exceed [thirty] days after
the prescribed time or [fourteen] days after the date when the order granting the motion is entered,
whichever is later.” Fed. R. App. P. 4(a}(5)(C). Here, Plaintiff's motion for an extension was
submitted within the thirty-day time period prescribed by Rule 4(a)(5). Thus, the primary issue
before this Court is whether Plaintiff has demonstrated excusable negiect or good cause warranting
an extension.

A court weighs four factors to determine whether a party has demonstrated excusable
neglect: “(1) the danger of prejudice to the nonmovant; (2) the length of the delay and its potential
Impact on judicial proceedings; (3) the reason for the delay including whether it was within the
reasonable control of the movant; and (4) whether the movant acted in good faith.” Santiago v.
N.Y. & N.J. Port Auth., No, 11-4254, 2016 WL 3769353, at *1 (D.N.J. July 14, 2016) (citing
Pioneer Inv. Servs. Co. v. Brunswick Assocs, Ltd P ‘ship, 507 U.S. 380, 395 (1993)). The Third
Circuit. however, has held that “[t]hese factors .. . do not establish a mathematical formula; the
determination is at bottom an equitable one.” Kanoff v. Better Life Renting Corp.,
350 F. App’x 655, 657 (3d Cir. 2009) (internal quotation marks and citation omitted).

With respect to the first factor, the Court finds minimal prejudice to Defendant. As
Defendant did not file opposition to the instant request, it does not appear Defendant expended
any additional time or resources on the matter. The only prejudice the Court can establish is
Defendant's belief that the instant matter was concluded. This prejudice, however, is minimal, and
the Court, therefore, finds that the first factor weighs in favor of Plaintiff. The second factor—the
length of delay and its potential impact on proceedings—is substantial in the present matter, as

Plaintiff's extension request came on the last possible day Rule 4(a) permitted. See Fed. R. App.

th
Case 3:18-cv-16415-MAS Document 37 Filed 09/15/20 Page 3 of 3 PagelD: 1515

P. 4(a)(5)(A)(i) (permitting extension if “a party so moves no later than 30 days after the time
prescribed by this Rule 4(a) expires”); see, ¢.g., Lima v. Aetna Life Ins., No. 12-7770,
2014 WL 4681040, at *4 (D.N.J. Sept. 22, 2014) (“[T]he Court notes that the delay is a rather
minimal one, particularly because the present motion was filed just six (6) days after Plaintiff's
initial deadline... expired.”). The third factor requires the Court to consider Plaintiff's reason for
delay and whether it was within his reasonable control. Pioneer, 507 U.S. at 395. Here, Plaintiff
asserts that, “[d]ue to the COVID 19 lockdown[,] | am unable to file an appeal by the due date and
will need extra time.” (PI.°s Req. for Extension *1.) Given the serious and continuing nature of the
COVID-19 pandemic, its interruption upon the daily lives of citizens, and, importantly, its effect
on individuals with underlying health conditions, such as Plaintiff, the Court finds that the third
factor weighs heavily in favor of Plaintiff. Finally, the fourth factor requires the Court to consider
whether the movant acted in good faith. Pioneer, 507 U.S. at 395. Here, there is no indication that
Plaintiff acts in bad faith in seeking an extension to appeal.
After weighing the four Pioneer factors, the Court finds that Plaintiff has demonstrated
excusable neglect. Accordingly,
IT IS on this [5th day of September 2020 ORDERED that:
1. Plaintiff's request for an extension to file an appeal (ECF No. 32) is GRANTED.
2. Pursuant to Rule 4(a)(5)(C), Plaintiff's notice of appeal must be filed by

September 29, 2020.

s! Michael A, Shipp
MICHAEL A. SHiPP
UNITED STATES DISTRICT JUDGE
